DETAILED ACTION
	This Office Action is in response to the Remarks filed on December 2, 2021.

Response to Arguments
Applicant’s arguments, filed in the December 2, 2021 Remarks, with respect to the rejection(s) of claim(s) 15-34 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Prinz et al. (US Pub. 2017/0053930 A1) in view Takechi et al. (US Pub. 2011/0215225 A1).
In re claim 15, Prinz et al. discloses ([0013, 0016-0029], figs. 8-12) a method of making a semiconductor device (101, 103, HV devices), comprising: providing a semiconductor die; forming an integrated capacitor (220) on the semiconductor die; and coupling the integrated capacitor to a high voltage input of the semiconductor device (with vias 162, 164). Prince shows all of the elements of the claims except the 
In re the remaining elements of the claim, wherein the voltage input is configured to accept a voltage of 35 volts or greater, it has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Furthermore, it would have been obvious to one of ordinary 
In re claims 16 and 18, Prinz et al. discloses ([0013, 0016-0029], figs. 8-12) forming the integrated capacitor by: forming a first conductive layer (196) over the semiconductor die; and patterning the first conductive layer to include, a first bus bar (384; fig. 12), a second bus bar (376) oriented parallel to the first bus bar, a first plurality of fingers (379, 381, etc.) extending from the first bus bar toward the second bus bar, and a second plurality of fingers (378, 380, etc.) extending from the second bus bar toward the first bus bar. Prinz also discloses (fig. 9) forming a second conductive layer (204) over the first conductive layer (192); and patterning the second conductive layer to include a third plurality of fingers.

In re claim 28, Prinz et al. discloses ([0013, 0016-0029], figs. 8-12) a method of making a semiconductor device, comprising: providing a semiconductor die (108); and forming a high voltage integrated capacitor (102) over the semiconductor die. Prinz shows all of the elements of the claims except the semiconductor device comprising a transimpedance amplifier wherein the capacitor is formed directly over the transimpedance amplifier. Takechi et al. discloses ([0065-0073], fig. 9) a method of making a semiconductor device in which capacitors (31, 32) are alternatively mounted to a semiconductor device [0070], (which is a transimpedance amplifier chip (TIA 20-1)) by way of signal and power supply patterns (30-1, 30-2, 30-3) formed on the top surface 
In re claims 29-31, Prinz et al. discloses ([0013, 0016-0029], figs. 8-12) further including forming the high voltage integrated capacitor by forming a first conductive layer (192, fig. 10) comprising a first plurality of interdigitated fingers (fig. 12) and forming the high voltage integrated capacitor by forming a second conductive layer (204, fig. 10) comprising a second plurality of interdigitated fingers over the first conductive layer. Prinz also shows (fig. 10) forming the high voltage integrated capacitor by forming a conductive via between a first finger of the first plurality of interdigitated fingers and a second finger of the second plurality of interdigitated fingers.
In re claims 33 and 34, Takechi et al shows ([0065-0073], fig. 9) disposing a photodiode (APD, 10) adjacent to the semiconductor die. The photodiode is mounted to the substrate and deposition epoxy or solder is one of well known methods in the art for mounting a device.

s 17, 19, 20, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Prinz et al. (US Pub. 2017/0053930 A1) in view Takechi et al. (US Pub. 2011/0215225 A1) as applied to claims 15 and 28 above, and further in view of Lindemann et al. (US 6,774,448 B1).
In re claim 17, Prinz and Takechi show all of the elements of the claims except patterning the first conductive layer to include a guard ring around the first bus bar, second bus bar, first plurality of fingers, and second plurality of fingers. However, it is well known in the art of semiconductors that a guard ring is applied to the device for protection. 
In re claims 19, 20, and 32, Prinz and Takechi show all of the elements of the claims except providing a contact pad coupled to the integrated capacitor; disposing a photodiode over the opening with a conductive material between the contact pad and photodiode, forming a bond wire from the photodiode to the semiconductor die, and forming an integrated resistor over the semiconductor die. Lindemann et al. (fig. 24) discloses providing a contact pad (connected to wire 810(b)) coupled to the integrated capacitor (860(b)); disposing a photodiode (connected to wire 820(b)) over the opening with a conductive material between the contact pad and photodiode, forming a bond wire (820(b)) from the photodiode to the semiconductor die, and forming an integrated resistor (840(b)) over the semiconductor die. With this configuration, a high speed photodetector can be obtained. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Prinz and Takechi by also providing a photodiode, bond wire, and resistor as taught by Lindemann to form a high speed photodetector. 

In re claim 21, Takechi et al. discloses ([0065-0073], fig. 9) a method of making an optical receiver, comprising: providing a semiconductor die (50) including a transimpedance amplifier (TIA; 20-1); forming an integrated capacitor [0070] over the semiconductor die; providing an avalanche photodiode (10) [0069]; coupling an anode of the avalanche photodiode to the integrated capacitor and a high voltage node [0070], and providing a cathode of the avalanche photodiode to the transimpedance amplifier [0070]. Takechi shows all of the elements of the claims except wherein the high voltage node is configured to operate at a voltage of 20 volts or more.  It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device having any desired voltage since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 22, In re claims 33 and 34, Takechi et al. discloses ([0065-0073], fig. 9) that the photodiode is mounted to the substrate and deposition using epoxy or solder is one of well known methods in the art for mounting a device.
In re claims 23-27, Takechi et al. discloses ([0065-0073], figs. 4, 9) providing a contact pad (connected to wire 31-1) coupled to the integrated capacitor (31, 32); disposing a photodiode (10) over the opening with a conductive material between the .

Response to Arguments
Applicant's arguments filed with respect to claims 15-34 have been fully considered but they are not persuasive. The applicant argues that the cited references do not show all of the elements of the claims, specifically that Prinz in view of Takechi does not disclose coupling the anode of the avalanche photodiode to the integrated capacitor and a high voltage node. The examiner believes that the cited references show all of the elements of the claims. The applicant asserts that Takechi does not cure the deficiencies of Prinz or even disclose in itself the coupling of an avalanche photodiode and an integrated capacitor high voltage node. The applicant asserts that a the diode 10 (as described in [0039]; Takechi) is a PIN diode which is well known in the art to be a low voltage diode, therefore requiring a low voltage capacitor (Applicant’s Remarks, pg. 9). However, Takechi further states [0069] that the photodiode may also be an avalanche photodiode (APD). Thus, by the applicant’s definition, an APD requires a high voltage capacitor, so the capacitor of Takechi is also a high voltage capacitor, having high voltage nodes. Furthermore, Takechi is combined with Prinz that already discloses a high voltage capacitor. Therefore, the combined references show all of the elements of the claims and this action is made final.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kahn (US 5,023,951) discloses an optical receiver having  transimpedance amplifiers, capacitors, and diodes such as PIN or interchangeably, APD. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/MATTHEW E WARREN/Primary Examiner, Art Unit 2815